Citation Nr: 0941130	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  07-28 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for dental disability, to 
include as due to service-connected diabetes mellitus (Type 
II).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to April 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

In June 2008, the Veteran testified at a videoconference 
hearing before a Decision Review Officer of the RO.  A 
transcript of that proceeding is of record.

When this case previously was before the Board in November 
2008, it was remanded for additional development.  The case 
since has been returned to the Board for further appellate 
action.


FINDING OF FACT

The Veteran did not sustain dental trauma during active 
service; he was released from active duty in April 1970 and 
did not file a claim for dental treatment within one year of 
the date of discharge.


CONCLUSION OF LAW

Service connection for dental disability, for purposes of 
payment of disability compensation or for purposes of 
receiving VA outpatient dental treatment, is precluded by 
law.  38 U.S.C.A. §§ 1110, 1712 (West 2002); 38 C.F.R. §§ 
3.381, 4.150, 17.161 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board notes that the pertinent 
facts in this case are not in dispute and the law is 
dispositive.  Consequently, there is no additional evidence 
that could be obtained to substantiate the claim, and no 
further development is required under 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009) or 38 C.F.R. § 3.159 (2009).  
See Manning v. Principi, 16 Vet. App. 534, 542 (2002); 
VAOPGCPREC 5-2004 (June 23, 2004).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2006).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability also 
is compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

A claim for service connection for a dental disorder also is 
considered a claim for VA outpatient dental treatment.  See 
Mays v. Brown, 5 Vet. App. 302, 306 (1993).  Outpatient 
dental treatment and services may be furnished for a dental 
condition or disability only under certain conditions.  38 
U.S.C.A. § 1712; 38 C.F.R. § 3.381.  

Compensation is available only for certain types of dental 
and oral conditions, such as impairment of the mandible, loss 
of a portion of the ramus, or loss of a portion of the 
maxilla.  Compensation for loss of teeth is available only 
for loss of body substance of the maxilla or mandible.  38 
C.F.R. § 4.150.  Otherwise, dental conditions such as 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment when 
certain conditions are met.  38 C.F.R. §§ 3.381(a), 17.161.

With respect to each noncompensable service-connected dental 
condition, a determination will be made as to whether it was 
due to combat wounds or other service trauma.  38 C.F.R. § 
3.381(b).  The significance of finding a dental condition is 
due to service trauma is that a Veteran will be eligible for 
VA outpatient dental treatment, without being subject to the 
usual restrictions of a timely application and one-time 
treatment.  38 C.F.R. § 17.161(c).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that service connection is warranted for 
dental disability, for purposes of payment of disability 
compensation and for purposes of receiving VA outpatient 
dental treatment, because it is secondary to his service-
connected diabetes.  His contention is supported by medical 
opinions from VA examiners who evaluated the Veteran in 
February 2005 and January 2009.  These examiners opined that 
it is at least as likely as not that the Veteran's adult 
periodontal disease is related to and exacerbated by his 
diabetes.

Notwithstanding the foregoing, the Board must conclude that 
the Veteran's claim for service connection for dental 
disability, for purposes of payment of disability 
compensation or for purposes of receiving VA outpatient 
dental treatment, cannot be granted because the Veteran did 
not file a timely claim for dental treatment and did not 
sustain dental trauma during service.

The Board notes that there is no evidence that the Veteran 
has a dental disability that would be considered compensable 
if service-connected.  Although private and VA treatment 
records dated from 2001 to 2009 reflect that the Veteran has 
a partial denture, there is no evidence that the loss of his 
teeth resulted from loss of substance of the body of the 
maxilla or mandible from trauma or from disease other than 
periodontal disease.  See 38 C.F.R. § 4.150.  Rather, the 
post-service medical evidence shows that he has moderate 
periodontal disease and caries.  Since treatable carious 
teeth, replaceable missing teeth, and periodontal disease may 
be considered service-connected solely for the purpose of 
outpatient treatment, the Veteran is not eligible for 
compensation for his current dental disorder.

The requirements for eligibility for outpatient dental 
treatment also are not met.  The Board has considered whether 
the Veteran meets the criteria for eligibility for dental 
treatment set forth in 38 C.F.R. § 17.161, which describes 
several "classes" of dental care.  The only potentially 
applicable classes pertinent to this analysis are Class II 
and Class III.

Class II pertains to veterans having a service-connected non-
compensable dental condition or disability shown to have been 
in existence at the time of discharge or release from active 
service, which took place before October 1, 1981.  38 C.F.R. 
§ 17.161(b)(2).  Eligibility in Class II would entitle the 
Veteran to one-time treatment of his dental disability.  
However, Class II-eligible veterans who were discharged prior 
to 1981 must apply for treatment within one year of 
discharge.  See 38 C.F.R. § 17.161(b); see also Woodson v. 
Brown, 8 Vet. App. 352, 355 (1995), aff'd in pertinent part, 
87 F.3d 1304, 1307 (Fed. Cir. 1996) (for Veterans who were 
discharged prior to October 1, 1981, the applicable time 
limit to file a dental claim cannot be tolled based on the 
service department's failure to notify a Veteran about his 
right to file such a claim); cf. Mays, supra.  The Veteran 
does not allege, and the record does not show, that he 
applied for dental treatment within one year of his discharge 
from service in 1970.

The restrictions related to a timely application and one-time 
treatment will not apply if it is determined that a dental 
condition is due to service trauma.  38 C.F.R. § 17.161(c).  
However, the Veteran does not contend, and the evidence does 
not suggest, that he sustained dental trauma during service.  
The Board notes that the law provides no similar exception to 
the restrictions related to a timely application for a dental 
disorder that is aggravated by service-connected disability.  

Class III pertains to veterans having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition or disability.  
Eligibility in Class III would entitle the Veteran to dental 
treatment for only those dental conditions which, in sound 
professional judgment, have a direct and material detrimental 
effect upon a service-connected disability.  38 C.F.R. 
§ 17.161(g).  Here, although there is competent evidence 
showing that the Veteran's service-connected diabetes 
aggravates his non-service-connected dental disorder, there 
is no evidence showing that his dental disorder aggravates 
his service-connected diabetes.  Therefore, the Veteran does 
not satisfy the eligibility criteria for membership in Class 
III.

The Board acknowledges the relationship between the Veteran's 
periodontal disease and his service-connected diabetes and is 
sympathetic to his claim.  Unfortunately, the law simply does 
not provide any basis upon which the claim may be granted.  
Accordingly, service connection for dental problems, to 
include for the purposes of entitlement to VA outpatient 
dental treatment, must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for dental disability, to 
include as due to service-connected diabetes mellitus (Type 
II), is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


